On consideration of the Petition for Writ of Mandamus and Other Appropriate Relief, it appears that the petitioner was convicted by general court-martial of several offenses in violation of the Uniform Code of Military Justice, and it further appears that the record of trial is now being reviewed by the convening authority.
The petitioner moved the convening authority for discovery of certain documents and other information regarding the purported commission by a Government witness of certain offenses subsequent to the accused’s trial and the separation of that witness from the service. The petitioner proposed to use the information in connection with the brief he intended to file with'the convening authority attacking the witness’ credibility. The motion was denied and the petitioner now seeks Mandamus to compel the convening authority to provide the requested information.
Denial of discovery does not leave the petitioner without remedy. On direct review of the convening authority’s action he can challenge the completeness and correctness of the proceedings before the convening authority. Moreover, we do not at this time know whether the convening authority will even credit the testimony of the witness in issue. The matters of which the petitioner complains, therefore, are “preserved for review at each stage of appellate review required or permitted” by the Code. Henderson v Wondolowski, Miscellaneous Docket No. 71-32, August 20,1971.
Wherefore, it is, by the Court, this 7th day of October 1971,
ORDERED:
That said Petition for Writ of Mandamus and Other Appropriate Relief and Motion to Stay Final Action of the Convening Authority be, and the same are, hereby dismissed.